                                  NOTICE OF CHANGE OF ADDRESS

Please enter the change of address set forth below in the records of:

Case Name Meagan Elizabeth Moore

Case No.            16-41083-13              Related Adversary Case No.

Check Appropriate Role Of Party The Address Change Will Affect:
✔        Debtor                 Creditor

 Meagan Elizabeth Moore
Name Of Party - (type or print)


          Old Address Information:

 1605 SW Tyler
Old Street Address, Rural Route or Post Office Box - (type or print)


 Topeka, KS 66612
Old City, State and Zip Code - (type or print)


          New Address Information:

 412 SE 34th Street
New - Street Address, Rural Route or Post Office Box - (type or print)


 Topeka                                                    KS                          66605
New - City                  County                        State                       Zip Code - (type or print)




Dated:    08/26/2019                                       s/ Gary E. Hinck
                                                         Signature of Person Authorizing Address Change



                                                         Signature of Joint Debtor, if applicable



                                                          INSTRUCTIONS

This form must be electronically filed by authorized ECF Filers. All other parties must complete the form and cause it to be
mailed or delivered to the appropriate Bankruptcy Clerk’s Office:

Bankruptcy Clerk’s Office                        Bankruptcy Clerk’s Office                    Bankruptcy Clerk’s Office
401 N. Market Rm 167                             500 State Ave Rm 161                         444 SE Quincy Rm 240
Wichita KS 67202                                 Kansas City KS 66101                         Topeka KS 66683


Revised 05/30/08


                            Print
                          Case    Form
                               16-41083             Doc# 34        Filed 08/26/19Clear
                                                                                   PageForm
                                                                                         1 of 1
